DETAILED ACTION
The amendment filed on July 27, 2022 has been entered.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8, 11, 14-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokeshi et al. (10,959,353) in view of Naganawa et al. (7,113,404).
Tokeshi et al. discloses a liquid cooling system, comprising a radiator 70 and at least one heat exchanger pump 12a, wherein the radiator 70 and at least one heat exchanger pump 12a are connected by fluid conduits 80a, 80b;
wherein the radiator 70 comprises unlabeled first and second fluid reservoirs and a plurality of fluid channels 72 arranged between the first and second fluid reservoirs, and a plurality of radiator fins 71 arranged between fluid channels 72, 
but does not disclose the radiator 70 further comprises a multi-fan unit disposed between the first and second fluid reservoirs that forces air across the radiator fins 71 to expell heat from fluid flowing within the plurality of fluid channels 72.
Naganawa et al. (Figures 1-9) discloses a liquid cooling system 1, comprising a radiator 1a and at least one heat exchanger pump 6, wherein the radiator 1a and at least one heat exchanger pump 6 are connected by fluid conduits 9a, 9b;
wherein the radiator 1a comprises first and second fluid reservoirs 2 and a plurality of fluid channels 5a, 5b arranged between the first and second fluid reservoirs 2, and a plurality of radiator fins 4, and
wherein the radiator 1a further comprises a multi-fan unit 15 (Figure 9) disposed between the first and second fluid reservoirs 2 that forces air across the radiator fins 4 to expell heat from fluid flowing within the plurality of fluid channels 5a, 5b for the purpose of improving convection for heat transfer.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Tokeshi et al. a multi-fan unit disposed between the first and second fluid reservoirs for the purpose of improving convection for heat transfer as recognized by Naganawa et al..
Regarding claim 2, Figure 2 of Tokeshi et al. discloses at least two heat exchanger pumps 12A, 12B.
Regarding claim 3, Figure 2 of Tokeshi et al. discloses an input port connecting a fluid conduit 80a to the first fluid reservoir (lower), and an output port connecting a fluid conduit 80b to the second fluid reservoir (upper).
Regarding claim 5, Figure 5(a) of Naganawa et al. discloses the plurality of fluid channels 5a, 5b are arranged in rows and columns (i.e. 2 x 2).
Regarding claim 6, Figure 2 of Tokeshi et al. discloses the at least two heat exchanger pumps 12A, 12B are arranged in serial connection with the fluid conduits 80a-c.
Regarding claim 8, Figure 1 of Tokeshi et al. discloses the heat exchanger pump 12 has a thermal transfer surface 10 adapted for connection to a heat generating device 30.
Regarding claim 11, Figure 2 of Tokeshi et al. discloses a plurality of fluid conduits 80a-c connecting the radiator 70 to a plurality of heat exchanger pumps 12A, 12B.
Regarding claim 14, Tokeshi et al. (column 2, lines 58-61) discloses the first and second fluid reservoirs are filed with cooling fluid, i.e. without gas or bubbles to maximize convection.
Regarding claim 15, Tokeshi et al. (column 2, lines 58-61) discloses the cooling fluid is pure water.
Regarding claims 16-17, in the Office Action dated March 30, 2022, the Examiner took Official Notice that electrically non-conductive cooling fluids and cooling fluids with anti-corrosive additives are well known in the electrical cooling art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art. 
Regarding claim 20, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the system to cool addition components, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokeshi et al. (10,959,353) in view of Naganawa et al. (7,113,404) as applied to claim(s) 1-3, 5-6, 8, 11, 14-17 and 20 above, and further in view of Mounioloux (10,048,008).
The combined teachings of Tokeshi et al. and Naganawa et al. lacks the input port and the
output port are threaded openings.
Mounioloux (Figure 1) discloses a liquid cooling system, comprising a radiator 1 and at least one heat exchanger pump 18; 
wherein the radiator 1 comprises first and second fluid reservoirs 2, 3 and a plurality of fluid channels 6 arranged between the first and second fluid reservoirs 2, 3, and a plurality of radiator fins 10 arranged between fluid channels 6, 
an input port 30 connecting a fluid conduit to the first fluid reservoir 2, and an output port 48 connecting a fluid conduit to the second fluid reservoir 3, wherein the input port 30 and the
output port 48 are threaded openings (column 5, lines 31-35) for the purpose of facilitating plumbing.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Tokeshi et al. and Naganawa et al. the input port and the output port are threaded openings for the purpose of facilitating plumbing as recognized by Mounioloux.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokeshi et al. (10,959,353) in view of Naganawa et al. (7,113,404) as applied to claim(s) 1-3, 5-6, 8, 11, 14-17 and 20 above, and further in view of Tsai et al. (2018/0340744).
The combined teachings of Tokeshi et al. and Naganawa et al. lacks the at least two heat exchanger pumps 12A, 12B are arranged in parallel connection with the fluid conduits 80a, 80b.
Tsai et al. (Figure 5) discloses a liquid cooling system 500, comprising a radiator 6 and at least two heat exchanger pumps 2 (Figure 6) are connected by fluid conduits 60; 
wherein the radiator 6 comprises first and second fluid reservoirs, and a plurality of fluid channels arranged between the first and second fluid reservoirs, and a plurality of radiator fins arranged between fluid channels; 
wherein the at least two heat exchanger pumps 2 are arranged in parallel connection with the fluid conduits 60 for the purpose of achieving a desired heat transfer.  Note Tsai et al. discloses pumps in parallel connection in Figure 5 is an obvious variant of pumps in serial connection in Figure 4.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Tokeshi et al. and Naganawa et al. the at least two heat exchanger pumps are arranged in parallel connection with the fluid conduits for the purpose of achieving a desired heat transfer as recognized by Tsai et al..

Claim(s) 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokeshi et al. (10,959,353) in view of Naganawa et al. (7,113,404) as applied to claim(s) 1-3, 5-6, 8, 11, 14-17 and 20 above, and further in view of Tsai (2019//0239388).
The combined teachings of Tokeshi et al. and Naganawa et al. lacks the thermal transfer surface 10 is connected to the heat generating device 30 with thermal adhesive.
Tsai (Figures 1-8) discloses a liquid cooling system, comprising at least one heat exchanger pump 20; 
the heat exchanger pump 20 has a thermal transfer surface 10 connected to a heat generating device with thermal paste combined with glue, i.e. adhesive (paragraph 59) for the purpose of improving thermal conduction.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Tokeshi et al. and Naganawa et al. the thermal transfer surface connected to the heat generating device with thermal adhesive  for the purpose of improving thermal conduction as recognized by Tsai.
Regarding claim 10, Tsai (paragraph 59) discloses the heat exchanger pump 20 is fastened to the heat generating device with thermal paste.
Regarding claim 13, Tsai (paragraph 60) discloses the heat exchanger pump 20 comprises plastic coated with metal.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokeshi et al. (10,959,353) in view of Naganawa et al. (7,113,404) as applied to claim(s) 1-3, 5-6, 8, 11, 14-17 and 20 above, and further in view of Hayashi et al. (2016/0273852).
The combined teachings of Tokeshi et al. and Naganawa et al. lacks the radiator 70 comprises copper.
Hayashi et al. (Figure 3) discloses a liquid cooling system 20, comprising a radiator 13 and at least one heat exchanger pump 15; 
wherein the radiator 13 comprises copper (paragraph 31) for the purpose of providing corrosion resistance to the fluid and/or improving heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Tokeshi et al. and Naganawa et al. the radiator comprises copper for the purpose of providing corrosion resistance to the fluid and/or improving heat transfer as recognized by Hayashi et al..

	Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokeshi et al. (10,959,353) in view of Naganawa et al. (7,113,404) as applied to claim(s) 1-3, 5-6, 8, 11, 14-17 and 20 above, and further in view of Hwang et al. (2017/0278773).
	The combined teachings of Tokeshi et al. and Naganawa et al. lacks a controller to control the at least one heat exchanger pump 12a.
Hwang et al. (Figures 1 and 2A) discloses a liquid cooling system, comprising a radiator 124 and at least one heat exchanger pump 122, wherein the radiator 124 and at least one heat exchanger pump 122 are connected by fluid conduits 126; and
a controller 142 to control the at least one heat exchanger pump 122 for the purpose of optimally circulating the fluid.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Tokeshi et al. and Naganawa et al. a controller to control the at least one heat exchanger pump for the purpose of optimally circulating the fluid as recognized by Hwang et al..
	Regarding claim 19, Hwang et al. (paragraph 27) disclose the controller 142 is programmed to balance a rotational speed of the at least one heat exchanger pump 122 as a function of cooling capacity needed.

Response to Arguments
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the claim amendments.  Regarding claim 20, the specification with respect to Figure 4A discloses the system comprises two systems.  However, the two “systems” are independent and distinct and have no connection  there between.   The rejection is withdrawn to reduce issues.
Applicant's arguments have been fully considered but they are not persuasive.
Contrary to Counsel’s remarks, Figures 1-6 of Naganawa et al. clearly disclose a plurality of fluid channels 5a, 5b arranged between the first and second fluid reservoirs 2 (clearly labeled in Figure 1, reproduced below).  Unfortunately, the Naganawa et al. does not label both reservoirs in all of the drawings.  Clearly, the liquid cooling system 1 (Figure 1) is employed in the embodiment of Figure 9 (column 7, lines 35-37).


    PNG
    media_image1.png
    485
    580
    media_image1.png
    Greyscale


	Lastly, Figure 9 (annotated, next page) of Naganawa et al. clearly discloses a multi-fan unit 15 disposed between the first and second fluid reservoirs 2 (from Figure 1, reproduced above). 


    PNG
    media_image2.png
    482
    452
    media_image2.png
    Greyscale
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763